Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 2, 4 - 5 and 9 – 10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2005060217A (JP’217; machine translation is cited; [0001,0006, 0008-0020]).
Regarding claims 1-2, 4 – 5 and 9-10, JP’217 discloses a silica sol which can be suitably used as a material such as a polishing material and the average secondary particle size of the silica fine particles is 20 to 1000 nm, and the average particle size of the secondary particles is 1.5 to 3.0 of the average particle size of the primary particles. 
The silica sol is produced by:
A) Hydrolyzing and polycondensing tetramethoxysilane by adding an organic solvent containing tetramethoxysilane and a solvent containing an alkali catalyst such as ammonia and water to the organic solvent containing the alkali catalyst such as ammonia and water. The reaction temperature is at 0 - 70 oC, preferably about 20 - 50 oC. When the temperature is less than 0 °C, a large amount of unreacted material may remain and a gel-like material may be easily generated (soft particles). When the temperature exceeds 70 °C., a reaction may occur in the gas phase and hard particles may be easily generated. 
B) A step of replacing the dispersion medium of the silica sol with water.
The method for replacing the solvent in the silica sol with water is not particularly limited, and examples thereof include a method in which water is dropped and replaced by heating distillation while maintaining the liquid amount of the silica sol at a certain level or more. Furthermore, it is preferable to perform substitution until the pH of the silica sol is in the neutral range of 6.0 to 9.0, preferably pH 7.0 to 8.0.
By replacing the dispersion medium in the silica sol with water, the pH of the silica sol can be adjusted to a neutral range, and unreacted substances contained in the silica sol are removed to obtain a silica sol that is stable for a long period of time. 
C) Concentrating silica sol.
The method for concentrating the silica sol or the water-substituted silica sol is not particularly limited, and a normal method for concentrating the silica sol can be employed, and examples thereof include a heat concentration method and a membrane concentration method. In order to concentrate the silica sol by the heating concentration method, the silica sol may be heated and concentrated under normal pressure or reduced pressure. In order to concentrate the silica sol by the membrane concentration method, membrane separation by an ultrafiltration method capable of filtering silica fine particles is preferable.
Although the prior art is silent about the sears number, the occlusion amount of a basic substance, density and the silica structure, it has been held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from composition, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.

Response to Arguments
Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive. 
The applicant argues that JP '217 fails to teach or suggest occlusion of a basic substance in the silica sol or any occlusion amount of a basic substance. 
The Examiner respectfully submits that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The applicant argues that the claimed silica particle is produced by a manufacturing method that is different from the manufacturing method of JP '217. 
JP '217 teaches in paragraph [0019] that in the "water substitution" of the step (b), the substitution is preferably performed until the pH of the silica sol is 6.0 to 9.0, preferably the neutral range of pH 7.0 to 8.0. JP '217, however, does not teach or suggest that "concentrate below pH 7" in the "concentration" of the step (c). JP '217 does not teach or suggest adjusted OH group content of the silica particles so that the Sears number Y of the silica particles does not become 12.0 or less that is performed in the [particle surface adjustment process] of the present application. Therefore, the silica sol of JP '217 would not have arrived at the claimed silica particle.
The Examiner respectfully submits that neutralized silica sol is concentrated. The neutral pH range is 7-8, which is close to the pH range of less than 7. The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). The Examiner respectfully submits that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The applicant argues the prior art fails to teach the claimed density and the examples of the prior art fail to disclose the claimed density. 
The Examiner respectfully submits that the applicant calculates the prior art’s density by using the specific area of the silica fine particles was measured by the BET method. The instant application discloses that the claimed density is calculated from a volume calculated from an average particle diameter d obtained from an electron micrograph and a specific surface area SA based on a Sears number Y. Furthermore, a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968). In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731